Per Curiam.
The single issue raised on this review is whether the defendant’s claimed intoxication at the time of the offense was a defense to the charge of burglary. After a review of the record and in accordance with the test set forth in State v. Guiden (1970), 46 Wis. 2d 328, 174 N. W. 2d 488, the court concludes the defendant failed to establish he was intoxicated to the degree that he was utterly incapable of forming the intent requisite to the commission of the crime charged.
The judgment is affirmed.